DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 8/9/21 and has been entered and made of record. Currently, claims 21-30 are pending, of which claims 21-30 are newly added.

Drawings

Applicant’s amendment to the specification has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Claim Interpretation

Applicant’s cancellation of claims 1-20 renders the interpretation set forth in the previous Office Action moot.

Claim Rejections - 35 USC § 112

Applicant’s cancellation of claims 1-20 renders the rejection set forth in the previous Office Action moot and is therefore withdrawn.

Response to Arguments

Applicant’s arguments with respect to claim(s) 21 have been considered but are moot in view of a new ground(s) of rejection necessitated by new claims 21-30.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23, and 25-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto et al. (US 2019/0068810) in view of Panda et al. (US 2016/0283173).
Regarding claim 21, Okamoto discloses a system comprising a server system and a printing apparatus capable of communicating with the server system via internet, the server system including at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the server system to: 
obtain instruction information based on voice data transmitted by a voice control device that receives an instruction by voice (see paras 44, 47-51m 65-74, 80-83, and 127-132, a user is authenticated with and associated with a voice control device 11 and an account is registered with a server 16 and printer 14, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14), 
obtain information related to the printing apparatus (see paras 47-48, 51, and 63-69, a connection is established between the server 16 and the voice control device 11 and printer 14), 
perform a determination related to a function of the printing apparatus in accordance with the obtained information related to the printing apparatus (see paras 63-69, server 16 11, analyzes and processes the command and sends an operation instruction to printer 14), and 
transmit an operation request based on the obtained instruction information to the printing apparatus (see paras 51, 65-74, and 80-83, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14), 
wherein, in a case where the instruction information corresponding to a print instruction has been obtained, a print request as the operation request is transmitted to the printer (see paras 51, 65-74, and 80-83, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14), and 
wherein, in a case where the instruction information corresponding to a maintenance instruction has been obtained (see paras 137-142 and 147, a user can make a maintenance request, such as asking for remaining ink levels),  
the printing apparatus including at least one processor and at least one memory storing instructions that, when executed by the at least one processor, cause the printing apparatus to: 
receive the operation request (see paras 63-69, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14); and 
execute operation based on the operation request (see paras 63-69, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14).
Okamoto does not disclose expressly wherein, in a case where the instruction information corresponding to a maintenance instruction has been obtained, a maintenance request as the operation request is transmitted to the -9- 52913779-v1printer if the printer has a function that is able to accept the maintenance request from the server system based on the determination.

perform a determination related to a function of the printing apparatus in accordance with the obtained information related to the printing apparatus (see Fig. 6 and paras 83-88, based on the obtained printing device information a print command, maintenance command, or search command can be performed on a printing device), and 
wherein, in a case where the instruction information corresponding to a maintenance instruction has been obtained, a maintenance request as the operation request is transmitted to the -9-52913779-v1printer if the printer has a function that is able to accept the maintenance request from the server system based on the determination (see Fig. 6 and paras 47-49, 53, and 83-88, based on the obtained printing device information a maintenance command can be performed on a printing device).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the maintenance instruction, as described by Panda, with the system of Okamoto.
The suggestion/motivation for doing so would have been provide a quicker and more efficient manner of searching from printing devices and performing various operations in association with those devices (para 24 of Panda).
Therefore, it would have been obvious to combine Panda with Okamoto to obtain the invention as specified in claim 21.

Regarding claim 23, Okamoto further discloses wherein message data to inquire a type of the maintenance is output in a case where the instruction information corresponding to the maintenance instruction has been obtained, and a message by voice is output by the voice control device based on the message data (see paras 137-142 and 146-147, a user can issue a request, via voice command, to check the remaining ink levels, the server 16 issues a response 
Regarding claim 25, Okamoto further discloses wherein the server system can receive a copy instruction as the instruction information in addition to the print instruction and the maintenance instruction (see para 28, communication apparatus 14 can be a multifunction peripheral having a copy function).  
Regarding claim 26, Panda further discloses wherein information about a specification of the printing apparatus is obtained as the information related to the printing apparatus (see Fig. 6 and paras 47-49, 53, and 83-88, printing device information is obtained).  
Regarding claim 27, Panda further discloses wherein the maintenance request is transmitted as the operation request only to the printing apparatus having the function that is able to accept a maintenance request from the server system based on the information about the specification of the printing apparatus (see paras 54, 56, and 108, printing devices can be searched for based on one or more criteria and the resulting printing devices meet the searched for criteria and allow a user to then perform processing on a particular printing apparatus).  
Regarding claim 28, Panda further discloses wherein the information related to the printing apparatus is obtained in a case where the instruction information corresponding to activation instruction of the printing apparatus has been obtained (see paras 54, 56, and 108, printing devices can be searched for based on one or more criteria and the resulting printing devices meet the searched for criteria and allow a user to then perform processing on a particular printing apparatus).  
Regarding claim 29, Okamoto further discloses wherein a message data including a guidance about printing and a guidance about a page for introducing a function allowing to be instructed via a voice are created, and a message by voice is output by the voice control device 16 issues a response via the speaker and/or display device, which may provide the user with information, such as the cyan ink is running short, and provide the user with the ability to reorder cyan ink, via voice commands, further, if an error occurs, the system can provide a user guidance on how to correct the error).  
Regarding claim 30, Okamoto further discloses wherein the printing apparatus and the voice control device are linked with each other based on a management account to which the voice control device is associated and a service account to which the printing apparatus is associated (see paras 44, 47-51, and 56, the voice control device 11, the communication apparatus 14, and the server 16 are linked via user ID).

Claims 22 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto and Panda as applied to claim 21 above, and further in view of Buser et al. (US 2013/0297320).
Regarding claim 22, Okamoto discloses wherein the executed instructions further cause the server system to: output message data to inquire about details of a content of a first type in a case where the instruction information corresponding to a print instruction to print the content of the first type has been obtained (see paras 63-69, server 16 receives a voice command from voice control device 11, analyzes and processes the command and sends an operation instruction to printer 14).
Okamoto and Panda do not disclose expressly not inquire about details of a content of a second type that is different from the first type in a case where the instruction information corresponding to a print instruction to print the content of the second type has been obtained.
Buser discloses wherein the executed instructions further cause the server system to: output message data to inquire about details of a content of a first type in a case where the 300 may provide feedback requesting clarification or disambiguation from the user, such as further defining settings, a user can clarify or add additional setting items to the print operation instructions, other times no feedback is necessary).
Regarding claim 24, Okamoto and panda do not disclose expressly wherein the executed instructions further cause the server system to: output message data to inquire about details of a maintenance of a first type in a case where the instruction information corresponding to a maintenance instruction of the first type has - 10 - 52913779-v1been obtained, and not inquire about detail of a maintenance of a second type that is different from the first type in a case where the instruction information corresponding to a maintenance instruction of the second type has been obtained.
Buser discloses wherein the executed instructions further cause the server system to: output message data to inquire about details of a maintenance of a first type in a case where the instruction information corresponding to a maintenance instruction of the first type has - 10 - 52913779-v1been obtained, and not inquire about detail of a maintenance of a second type that is different from the first type in a case where the instruction information corresponding to a maintenance instruction of the second type has been obtained (see paras 85-90 and 120-126, process 300 may provide feedback requesting clarification or disambiguation from the user, such as further defining settings, a user can clarify or add additional setting items to the print operation instructions, other times no feedback is necessary).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the determination of execution and feedback, as described by Buser, with the system of Okamoto and Panda.

Therefore, it would have been obvious to combine Buser with Okamoto and Panda to obtain the invention as specified in claims 22 and 24.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677